NO. 12-17-00142-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RANDAL PAIGE GARCIA,                            §      APPEAL FROM THE 241ST
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Randal Paige Garcia appeals his conviction for aggravated sexual assault of a child. In
one issue, he argues that some of the court costs imposed on him in the trial court’s judgment are
unconstitutional. We affirm.

                                         BACKGROUND
       Appellant was charged by indictment with continuous sexual abuse of a child and
pleaded “not guilty.” The matter proceeded to a jury trial. The jury found Appellant “guilty” of
the lesser included offense of aggravated sexual assault of a child, and assessed his punishment
at imprisonment for twenty years. The trial court sentenced Appellant accordingly, and this
appeal followed.

                                         COURT COSTS
       In his sole issue, Appellant argues that we should modify the trial court’s judgment and
withdrawal order to remove certain unconstitutional court costs.
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2017). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e)
(West Supp. 2017); Salinas v. State, 523 S.W.3d 103, 105 (Tex. Crim. App. 2017). The court of
criminal appeals has held the statute unconstitutional with respect to two of these accounts: an
account for “abused children’s counseling” and an account for “comprehensive rehabilitation.”
See Salinas, 523 S.W.3d at 105. As a result, the court held that any fee assessed pursuant to the
statute must be reduced pro rata to eliminate the percentage of the fee associated with these
accounts. Id. The court further held that its holding applies only to (1) a defendant who raised
the appropriate claim in a petition for discretionary review before the date of the court’s opinion,
if the petition is still pending on that date and the claim would otherwise be properly before the
court on discretionary review, or (2) a defendant whose trial ends after the mandate in Salinas
issues. Id. at 113.
Analysis
         Here, the bill of costs indicates that the $133 consolidated fee was assessed. However,
because (1) no petition for discretionary review is pending on Appellant’s claim and (2) the
proceedings in the trial court ended on May 4, 2017—prior to the court’s mandate in Salinas—
the court’s holding in that case does not apply. See id.; see also Salinas v. State, No. PD–0170–
16 (Tex. Crim. App. June 30, 2017) (mandate); Smith v. State, No. 12-17-00089-CR, 2018 WL
345740, at *4 (Tex. App.–Tyler Jan.10, 2018, no pet.) (mem. op., not designated for
publication). Appellant’s sole issue is overruled.

                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered March 15, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 15, 2018


                                         NO. 12-17-00142-CR


                                    RANDAL PAIGE GARCIA,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0926-15)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.